Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1. A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 5/25/22 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s amendments, remarks, and substitute specification filed 5/25/22 have been entered.

2.   Claims 9-11 and 66 are rejoined.

Claims 1, 3, 4, 9-11, 13-16, 21, 24, 31, and 66 are under examination.

3.   In view of applicant’s amendments the application is now in sequence compliance.  Additionally, the objections to the specification have been withdrawn.

4.   All previous rejections have been withdrawn.  Accordingly, applicant’s remarks have been rendered moot.

5.   New rejections follow.

6.   The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.   Claim 66 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, specifically:
	

A) The claim is non-sensical in the context of Claim 1 from which it depends:
“…contacting the microvesicle of (b) with an antibody binding a biomarker wherein the biomarker is selected from the group consisting of size, composition, and number of recipient T-cell or B-cell derived microvesicles.
Obviously antibodies do not bind size, composition, and number of recipient T-cell or B-cell derived microvesicles. Accordingly, the entire claim is considered to be vague and indefinite the metes and bounds of which cannot be determined.
	
8.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.   Claims 1, 3, 4, 9-11, 13-16, 21, 24, 31, and 66 are rejected under 35 U.S.C. § 112, first paragraph, as the specification does not contain a written description of the claimed invention, in that the disclosure does not reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filed. This is a written description rejection for the introduction of NEW MATTER into the claims.

The specification and the claims as originally filed do not provide support for the entirety of the method of Claim 1.

	Concepts such as:
A) obtaining a first and second biological sample, prior to and after immunosuppressive administration,
B) isolation of microvesicles by generic size exclusion chromatography, and 
C) contacting the microvesicle with a generic biomarker antibody as set forth in step (c) are not found in the specification nor claims as filed in the context in which they are now claimed.
	Applicant cites Example 5 and paragraphs [0103], [0109], [0118], [0150], [0151], [0157] in support.

	Regarding Example 5, it offers no support for generic Claim 1.  The example discloses only specific donor and recipient HLAs, e.g., HLA-A2 and HLA-A1 (donor and recipient, respectively), portal vein infusion as opposed to the claimed generic transplanted islet, etc.  Most importantly, the example discloses no obtaining of generic recipient biological samples before and after immunosuppression.

	Regarding paragraph [0103], it does not discloses the obtaining of generic recipient biological samples before and after immunosuppression 

Regarding paragraph [0109], it offers nothing in support of the amended claim.

Regarding paragraph [0118], it does not disclose the method of step (c) of Claim 1 directing contacting the microvesicle with a generic biomarker antibody (it simply discloses that such might be done to monitor treatment (not a claimed limitation).

Regarding paragraph [0150], it offers no support for A)-C) as set forth above.

Regarding paragraph [0151], “high exclusion limit agarose-based gel chromatography” is not the generic “size exclusion chromatography” of the claim.

Regarding paragraph [0157], the limitation it is cited to support is no longer claimed.

10.  No claim is allowed.

11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

12.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 8/15/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644